                Case 3:20-cv-07696-SI Document 35 Filed 08/04/21 Page 1 of 3



 1   GREENBERG TRAURIG, LLP
     Nina D. Boyajian (SBN CA 246415)
 2   boyajiann@gtlaw.com
     Heather J. Silver (SBN CA 285509)
 3   silverh@gtlaw.com
     1840 Century Park East, Suite 1900
 4   Los Angeles, CA 90067-2121
     Telephone: 310-586-7700; Facsimile: 310-586-7800
 5
     GREENBERG TRAURIG, LLP
 6   Jie (Lisa) Li (SBN CA 260474)
     lil@gtlaw.com
 7   4 Embarcadero Center, Suite 3000
     San Francisco, CA 94111
 8   Telephone: 415-655-1300; Facsimile: 415-707-2010
 9   Attorneys for Defendant ZOETOP BUSINESS CO., LIMITED
     d/b/a/ SHEIN and ROMWE
10
     BRYAN CAVE LEIGHTON PAISNER LLP
11   Marcy J. Bergman (SBN CA 75826)
     marcy.bergman@bclplaw.com
12   Alexandra C. Whitworth (SBN CA 303046)
     alex.whitworth@bclplaw.com
13   Ellen E. Whitehorn (SBN MO 71226, pro hac vice)
     ellen.whitehorn@bclplaw.com
14   Matthew Minder (SBN MO 61686 pro hac vice)
     Matt.minder@bclplaw.com
15   Three Embarcadero Center, 7th Floor
     San Francisco, CA 94111-4070
16   Telephone: 415-675-3400; Facsimile: 415-675-3434
17   Attorneys for Plaintiff AIRWAIR INTERNATIONAL LTD.
18
19                               UNITED STATES DISTRICT COURT

20           NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO COURTHOUSE

21   AIRWAIR INTERNATIONAL LTD., a                 CASE NO.: 3:20-cv-07696-SI
     company of the United Kingdom,
22                                                 Honorable Susan Illston
                          Plaintiff,
23   vs.
                                                   STIPULATION TO CASE SCHEDULE
24   ZOETOP BUSINESS CO., LIMITED d/b/a/
     SHEIN and ROMWE, a Hong Kong
25   corporation, and DOES 1-50, inclusive,
                                                   Action Filed: November 2, 2020
26                        Defendants.
27
28

                                                                             Case No.: 3:20-cv-07696-SI
                                                                             Stipulation to Case Schedule
     ACTIVE59184558
                Case 3:20-cv-07696-SI Document 35 Filed 08/04/21 Page 2 of 3



 1          Plaintiff AirWair International Ltd. and Defendant Zoetop Business Co., Limited d/b/a Shein and
 2   Romwe (collectively, the “Parties”) by and through their respective counsel of record, hereby stipulate
 3   and agree as follows:
 4          WHEREAS, on July 30, 2021, the Parties attended a Further Case Management Conference at
 5   which the Court set a new trial date of July 11, 2022;
 6          WHEREAS, the Court instructed the Parties to meet and confer as to the remaining schedule for
 7   the case based on the new July 11, 2022, trial date;
 8          WHEREAS, the Parties met and conferred and have agreed upon a schedule for the remaining
 9   dates based on the new July 11, 2022, trial date;
10          NOW, THEREFORE, IT IS HEREBY STIPULATED that the case schedule shall be:
11
                      Event                                           Date
12
                      Non-Expert Discovery Cut-Off                    December 16, 2021
13
                      Expert Disclosures / Reports                    January 21, 2022
14
                      Rebuttal Disclosures / Reports                  February 18, 2022
15
                      Expert Discovery Cut-Off                        March 24, 2022
16
                      Last Day to File Dispositive Motions            April 15, 2022
17
                      Oppositions to Dispositive Motions              April 29, 2022
18
                      Replies to Dispositive Motions                  May 6, 2022
19
                      Dispositive Motion Hearing Deadline             May 20, 2022
20
                      Pretrial Conference                             June 28, 2022
21
22                    Trial                                           July 11, 2022

23   DATED: August 4, 2021                           GREENBERG TRAURIG, LLP
24
                                               By: /s/ Nina D. Boyajian
25
                                                  Nina D. Boyajian
26                                                Heather J. Silver
                                                  Jie (Lisa) Li
27                                                Attorneys for Defendant
                                                  ZOETOP BUSINESS CO., LIMITED
28

                                                            1
                                                                                       Case No.: 3:20-cv-07696-SI
                                                                                       Stipulation to Case Schedule
     ACTIVE59184558
                Case 3:20-cv-07696-SI Document 35 Filed 08/04/21 Page 3 of 3



 1   DATED: August 4, 2021                        BRYAN CAVE LEIGHTON PAISNER LLP
 2
                                              By: /s/ Ellen E. Whitehorn
 3
                                                 March J. Bergman
 4                                               Alexandra C. Whitworth
                                                 Ellen E. Whitehorn
 5                                               Matthew Minder
                                                 Attorneys for Plaintiff
 6                                               AIRWAIR INTERNATIONAL LTD.
 7
 8
 9                                              ATTESTATION
10          I, Nina D. Boyajian, am the ECF user whose ID and password are being used to file this
11   Stipulation to Case Schedule. In compliance with Local Rule 5-1(i)(3), I hereby attest that the
12   concurrence of the filing of this document has been obtained from each of the other signatories indicated
13   by a conformed signature (/s/) within this document.
14   Dated: August 4, 2021                        /s/ Nina D. Boyajian
                                                  Nina D. Boyajian
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
                                                                                      Case No.: 3:20-cv-07696-SI
                                                                                      Stipulation to Case Schedule
     ACTIVE59184558
